          Case 3:20-cr-02281-JLS Document 62 Filed 05/13/21 PageID.182 Page 1 of 1



 1
                            UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA
                          (HONORABLE JANIS L. SAMMARTINO)
 3

 4   UNITED STATES OF AMERICA,                    Case No.: 20-CR-2281-JLS
 5
           Plaintiff,                             ORDER TO POSTPONE BOP SELF-
 6
                                                  SURRENDER DATE AND CONTINUE
 7   v.                                           STATUS HEARING
 8
     CUI MEI LIN,
 9

10
           Defendant.

11

12            Pursuant to the motion of Defendant CUI MEI LIN by and through her
13
     attorney, Megan E. Foster, and unopposed by Assistant U.S. Attorney Matthew
14

15   Brehm, and GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY
16
     ORDERED THAT the May 14, 2021 BOP report date be extended for an additional
17

18   forty-five (45) days, and that CUI MEI LIN shall now self-surrender on or before
19
     July 2, 2021, at 12:00 pm. It is further ordered that the Status Hearing currently set
20
     for May 21, 2021 at 9:00 am is hereby continued to July 9, 2021 at 9:00 am.
21

22            IT IS SO ORDERED.
23
     Dated: May 12, 2021
24

25

26

27

28


                 ORDER GRANTING UNOPPOSED MOTION TO POSTPONE BOP SELF-SURRENDER DATE
                                                 -1-
                                                                            20-CR-2281-JLS
